People ex rel. Schilling v Franchi (2022 NY Slip Op 02156)





People v Franchi


2022 NY Slip Op 02156


Decided on March 30, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
COLLEEN D. DUFFY
JOSEPH J. MALTESE
LARA J. GENOVESI, JJ.


2022-02017

[*1]The People of the State of New York, ex rel. Daniel Schilling, on behalf of Baseemah Davis, petitioner, 
vMichael Franchi, etc., respondent.


Laurette D. Mulry, Riverhead, NY (Daniel Schilling pro se of counsel), for petitioner.
Dennis M. Cohen, Suffolk County Attorney (Marc Lindemann of counsel), for respondent.
Raymond A. Tierney, District Attorney, Riverhead, NY (Meaghan Powers and James O'Rourke of counsel), nonparty pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Baseemah Davis upon her own recognizance or for bail reduction upon Suffolk County Indictment No. 70824-2022/002.
ADJUDGED that the writ is dismissed, without costs or disbursements.
Under the circumstances of this case, the determination of the County Court, Suffolk County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DILLON, J.P., DUFFY, MALTESE and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court